1054100
00
Court of Appeals for the
                      First District of Texas at Houston
                                       
                                       
                                       
               Order Denying Motion for En Banc Reconsideration
                                       

Cause number and style:	01 - 12 - 00848 - CV; The City of Texas City v. Suarez, Individually and as Surviving Parent of AS and SS, Deceased, and as Surviving Spouse of Hector Suarez, Deceased

Date motions filed: 		July 11, 2013

Party filing motions:		Appellee  

	It is ordered that Appellee's Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice's signature: /s/ Laura Carter Higley				
		       Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale, Brown, and Huddle.

A majority of the justices of the Court voted to deny the Motion for En Banc Reconsideration. 

Justice Keyes dissents from denial of motion for en banc reconsideration.  Dissenting opinion attached.



Date: October 31, 2013